DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘means for’  in claims 19-30.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (See Specification, Fig.2, ¶0032-¶0036).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-11, 17-23, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2018/0227899) in view of Moon et al (US 20200221428).

As to claim 1 Yu disclose A method of wireless communication performed by a user equipment (UE), comprising: determining that a beam failure recovery request (BFRQ) is to be transmitted, (Yu s901 and 902 of Fig 9, ¶0046-1st and 2nd sentences- UE receives beam failure recovery configuration from a base station over an established data connection using a serving beam pair link in a beamforming communication network. In step 902, the UE monitors a plurality of reference signals associated with different downlink beams based on the beam failure recovery configuration.; and transmitting the BFRQ (s903 of Fig.9 ¶0046-3rd sentence- the UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station). 
Yu however is silent where the BFRQ is associated with a plurality of repetitions of the communication and transmitting the BFRQ using a particular configuration based at least in part on whether the UE has successfully decoded one or more of the plurality of repetitions of the communication- plurality of repetitions equivalent to repeated transmission for coverage expansion . However in an analogous art Moon remedies this deficiency: (Moon ¶0155- 2nd , 4th   and 5th sentences- DCIs repeatedly transmitted for coverage extension; Moon ¶0114- 3rd sentence- terminal may receive a plurality of DCIs in advance before PDSCH decoding, so that when decoding fails with only one PDSCH, a plurality of PDSCHs may be soft-combined at a channel decoding end). 
Therefore it would have been obvious to on of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Yu with that of Moon for the purpose of repeated transmission in beam recovery (Moon ¶0155- 2nd sentence).
 
As to claims 2 and 20 the combined teachings of Yu and Moon disclose the method and apparatus of claims 1 and 19 respectively, wherein the determination is before an end of the plurality of repetitions of the communication (Moon ¶0114-3rd sentence- terminal may receive a plurality of DCIs in advance before PDSCH decoding, so that when decoding fails with only one PDSCH, a plurality of PDSCHs may be soft-combined at a channel decoding end)

As to claims 3 and 21 the combined teachings of Yu and Moon disclose the method and apparatus of claims 1 and 19 respectively, wherein the particular configuration is based at least in part on whether a new beam for the plurality of repetitions of the communication is to be indicated (Moon ¶0175- 1st sentence).

As to claims 4 and 22 the combined teachings of Yu and Moon disclose the method and apparatus  of claims 1 and 19 respectively, wherein transmitting the BFRQ using the particular configuration further comprises: transmitting the BFRQ before an end of the plurality of repetitions of the communication based at least in part on the UE having successfully decoded the one or more of the plurality of repetitions of the communication(Moon ¶0114-3rd sentence- terminal may receive a plurality of DCIs in advance before PDSCH decoding, so that when decoding fails with only one PDSCH, a plurality of PDSCHs may be soft-combined at a channel decoding end).

As to claims 5 and 23 the combined teachings of Yu and Moon disclose the method and apparatus of claims 1 and 19 respectively, wherein the particular configuration uses a resource that indicates that the UE has successfully decoded the one or more of the plurality of repetitions of the communication (Moon ¶0114- different PDSCHs may be scheduled through a plurality of PDCCHs....... the terminal may receive a plurality of DCIs in advance before PDSCH decoding, so that when decoding fails with only one PDSCH, a plurality of PDSCHs may be soft-combined at a channel decoding end).

As to claims 8 and 26  the combined teachings of Yu and Moon disclose the method and apparatus of claims 1 and 19 respectively, further comprising: transmitting channel state information in association with the BFRQ (Moon ¶0167- 1st – 3rd sentence).

As to claims 9 and 27 the combined teachings of Yu and Moon disclose the method and apparatus of claims 8 and 26 respectively, wherein the channel state information relates to at least one of a combined measurement during the plurality of repetitions of the communication or a number of received subframes with a measurement that satisfies a threshold (Moon ¶0175- 2nd sentence- When a radio link quality measured using the NBI-RS satisfies a certain threshold value (Qin), the terminal may transmit an index of the NBI-RS and/or the measured radio link quality to a higher layer. As the NBI-RS, the DMRS of the SS/PBCH block or CSI-RS may be used, and a plurality of NBI-RSs may be configured to monitor a plurality of beams.

As to claims 10 and 28 the combined teachings of Yu and Moon disclose the method and apparatus of claims 1 and 19 respectively, wherein the particular configuration uses a resource that indicates channel state information (Moon ¶0167- 1st – 3rd sentence).

As to claims 11 and 19 the combined teachings of Yu and Moon disclose the method and apparatus of claims 1 and 19 respectively, wherein the determination is performed after an end of the plurality of repetitions of the communication(Moon ¶0114-3rd sentence- terminal may receive a plurality of DCIs in advance before PDSCH decoding, so that when decoding fails with only one PDSCH, a plurality of PDSCHs may be soft-combined at a channel decoding end).

As to claim 17 Yu discloses a user equipment (UE) for wireless communication(Yu 202 of Fig.2) , comprising: a memory (Yu 214 o Fig.2); and one or more processors coupled to the memory (Yu 213 of Fig.2), the memory and the one or more processors configured to: determine that a beam failure recovery request (BFRQ) is to be transmitted (Yu s901 and 902 of Fig 9, ¶0046-1st and 2nd sentences- UE receives beam failure recovery configuration from a base station over an established data connection using a serving beam pair link in a beamforming communication network. In step 902, the UE monitors a plurality of reference signals associated with different downlink beams based on the beam failure recovery configuration.; and transmitting the BFRQ (s903 of Fig.9 ¶0046-3rd sentence- the UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station); and transmit the BFRQ (s903 of Fig.9 ¶0046-3rd sentence- the UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station). 
Yu however is silent wherein the BFRQ is associated with a plurality of repetitions of a communication and transmitting the BFRQ using a particular configuration based at least in part on whether the UE has successfully decoded one or more of the plurality of repetitions of the communication.- plurality of repetitions equivalent to repeated transmission for coverage expansion. However in an analogous art Moon remedies this deficiency: (Moon ¶0155- 2nd , 4th   and 5th sentences- DCIs repeatedly transmitted for coverage extension; Moon ¶0114- 3rd sentence- terminal may receive a plurality of DCIs in advance before PDSCH decoding, so that when decoding fails with only one PDSCH, a plurality of PDSCHs may be soft-combined at a channel decoding end). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Yu with that of Moon for the purpose of repeated transmission in beam recovery (Moon ¶0155- 2nd sentence).
 
 As to claim 18 Yu discloses A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: determine that a beam failure recovery request (BFRQ) is to be transmitted(Yu s901 and 902 of Fig 9, ¶0046-1st and 2nd sentences- UE receives beam failure recovery configuration from a base station over an established data connection using a serving beam pair link in a beamforming communication network. In step 902, the UE monitors a plurality of reference signals associated with different downlink beams based on the beam failure recovery configuration.; and transmitting the BFRQ (s903 of Fig.9 ¶0046-3rd sentence- the UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station), and transmit the BFRQ(s903 of Fig.9 ¶0046-3rd sentence- the UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station) 
Yu however is silent wherein the BFRQ is associated with a plurality of repetitions of a communication and transmitting the BFRQ using a particular configuration based at least in part on whether the UE has successfully decoded one or more of the plurality of repetitions of the communication.- plurality of repetitions equivalent to repeated transmission for coverage expansion. However in an analogous art Moon remedies this deficiency: (Moon ¶0155- 2nd , 4th   and 5th sentences- DCIs repeatedly transmitted for coverage extension; Moon ¶0114- 3rd sentence- terminal may receive a plurality of DCIs in advance before PDSCH decoding, so that when decoding fails with only one PDSCH, a plurality of PDSCHs may be soft-combined at a channel decoding end). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Yu with that of Moon for the purpose of repeated transmission in beam recovery (Moon ¶0155- 2nd sentence).
 
As to claim 19 Yu discloses an apparatus for wireless communication, comprising: means for determining that a beam failure recovery request (BFRQ) is to be transmitted(Yu s901 and 902 of Fig 9, ¶0046-1st and 2nd sentences- UE receives beam failure recovery configuration from a base station over an established data connection using a serving beam pair link in a beamforming communication network. In step 902, the UE monitors a plurality of reference signals associated with different downlink beams based on the beam failure recovery configuration.; and transmitting the BFRQ (s903 of Fig.9 ¶0046-3rd sentence- the UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station),; and means for transmitting the BFRQ (s903 of Fig.9 ¶0046-3rd sentence- the UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station). Yu however is silent wherein the BFRQ is associated with a plurality of repetitions of a communication and means for transmitting the BFRQ using a particular configuration based at least in part on whether the UE has successfully decoded one or more of the plurality of repetitions of the communication.- plurality of repetitions equivalent to repeated transmission for coverage expansion. However in an analogous art Moon remedies this deficiency: (Moon ¶0155- 2nd , 4th   and 5th sentences- DCIs repeatedly transmitted for coverage extension; Moon ¶0114- 3rd sentence- terminal may receive a plurality of DCIs in advance before PDSCH decoding, so that when decoding fails with only one PDSCH, a plurality of PDSCHs may be soft-combined at a channel decoding end). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Yu with that of Moon for the purpose of repeated transmission in beam recovery (Moon ¶0155- 2nd sentence).

Claim(s) 6, 7,  12, 24, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Moon and further in view of Liu et al (US 20180368124)

As to claims 6 and 24 the combined teachings of Yu and Moon disclose the method and apparatus of claims 1 and 19 respectively, however silent wherein transmitting the BFRQ using the particular configuration further comprises: transmitting the BFRQ and an acknowledgment at or after an end of the plurality of repetitions of the communication based at least in part on the UE having successfully decoded the one or more of the plurality of repetitions of the communication. However in and analogous art Liu remedies this deficiency: Liu ¶0084- last sentence- modified SR PUCCH format with support for BFRQ can also be multiplexed with ACK/NACK report in the same PUCCH region ¶0092- The PUCCH resources allocated for CSI or ACK/NACK reports may be reused for the transmission of the BFRQ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Yu and Moon with that of Liu for the purpose of allocating ACK/NACK with BFRQ (Liu ¶0084- last sentence)

As to claims 7 and 25 the combined teachings of Yu and Moon disclose the method and apparatus of claims 1 and 19 respectively,  however silent further comprising: transmitting, at or after an end of the plurality of repetitions of the communication, the BFRQ and a negative acknowledgment for the plurality of repetitions of the communication based at least in part on the UE not having successfully decoded the one or more of the plurality of repetitions of the communication. However in and analogous art Liu remedies this deficiency: Liu ¶0084- last sentence- modified SR PUCCH format with support for BFRQ can also be multiplexed with ACK/NACK report in the same PUCCH region ¶0092- The PUCCH resources allocated for CSI or ACK/NACK reports may be reused for the transmission of the BFRQ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Yu and Moon with that of Liu for the purpose of allocating ACK/NACK with BFRQ (Liu ¶0084- last sentence).

As to claims 12 and 30 the combined teachings of Yu and Moon disclose the method and apparatus of claims 11 and 29 respectively, however silent further comprising: transmitting an acknowledgment or a negative acknowledgment based at least in part on whether the UE successfully decoded the plurality of repetitions of the communication. However in and analogous art Liu remedies this deficiency: Liu ¶0084- last sentence- modified SR PUCCH format with support for BFRQ can also be multiplexed with ACK/NACK report in the same PUCCH region ¶0092- The PUCCH resources allocated for CSI or ACK/NACK reports may be reused for the transmission of the BFRQ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Yu and Moon with that of Liu for the purpose of allocating ACK/NACK with BFRQ (Liu ¶0084- last sentence).
 
Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Moon and further in view of Huang et al (US 20190320469).

As to claim 13 the combined teachings of Yu and Moon disclose the method of claim 1, however silent further comprising: receiving information identifying a periodicity associated with the BFRQ, wherein determining that the BFRQ is to be transmitted is based at least in part on determining that a number of consecutive beam failures has occurred within the periodicity. However in an analogous art Huang remedies his deficiency:  Huang ¶0046-¶0057- A beam recovery request can be transmitted if the number of consecutive detected beam failure instance exceeds a configured maximum number (Working assumption) If hypothetical PDCCH BLER is above a threshold) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Yu with that of Moon for the purpose of beam failure detection by a quality measure (Huang ¶0045).

As to claim14 the combined teachings of Yu, Moon and Huang discloses the method of claim 13, wherein the information identifying the periodicity explicitly identifies a length of the periodicity (Huang ¶0150- last sentence).

As to claim 15 the combined teachings of Yu, Moon and Huang discloses the method of claim 13, wherein the information identifying the periodicity includes at least one bit that indicates a length of the periodicity ( Huang ¶0102- Indicating the offset in unit of a slot for a given numerology and a given periodicity.).

As to claim 16 the combined teachings of Yu, Moon and Huang discloses the method of claim 13, wherein the information identifying the periodicity is received via one of downlink control information, a media access control element, or radio resource control signaling (Huang ¶0273- 2nd sentence- wherein the first DCI indicates a TCI state for receiving SPS PDSCH on SPS occasions with periodicity P,.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462